In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Edlitz, J.), dated July 11, 2001, which denied his objections to an order of the same court (Kava, H.E.), dated May 11, 2001, dismissing his petitions for modification of his child support obligation without prejudice.
Ordered that the order is affirmed, without costs or disbursements.
*395Contrary to the father’s contention, the Family Court providently exercised its discretion in determining that his petitions for modification of his child support obligation were premature.
To the extent that the father requests that this Court vacate or nullify a separate order of the Family Court, Westchester County, dated May 4, 2000, we lack jurisdiction to review such order as the father did not appeal from it (see Palumbo v Palumbo, 298 AD2d 373 [2002]).
The father’s remaining contentions are without merit. S. Miller, J.P., Adams, Cozier and Rivera, JJ., concur.